     Case 3:18-cv-00144-RCJ-WGC Document 43 Filed 02/17/21 Page 1 of 2



1                              UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
      MICHAEL A. FRIMMEL,                                  Case No. 3:18-cv-00144-RCJ-WGC
4
                                           Plaintiff                   ORDER
5            v.

6     ROMEO ARANAS et al.,
                                      Defendants
7

8           This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

9    by a former state prisoner. On January 12, 2021, this Court issued an order directing

10   Plaintiff to file his updated address with this Court on or before February 12, 2021. (ECF

11   No. 41). The deadline has now expired, and Plaintiff has not filed his updated address or
     otherwise responded to the Court’s order.
12
            District courts have the inherent power to control their dockets and “[i]n the
13
     exercise of that power, they may impose sanctions including, where appropriate . . .
14
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
15
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
16
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
17
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
18
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
19
     1992) (affirming dismissal for failure to comply with an order requiring amendment of
20
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
21
     for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
22
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
23   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
24   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
25   local rules).
26          In determining whether to dismiss an action for lack of prosecution, failure to obey
27   a court order, or failure to comply with local rules, the court must consider several factors:
28   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
                                                       1
     Case 3:18-cv-00144-RCJ-WGC Document 43 Filed 02/17/21 Page 2 of 2



1
     manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
2
     disposition of cases on their merits; and (5) the availability of less drastic alternatives.
3
     See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
4    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
5           Here, the Court finds that the first two factors, the public’s interest in expeditiously
6    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
7    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
8    dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
9    in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
10   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

11   disposition of cases on their merits—is greatly outweighed by the factors in favor of

12   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

13   the court’s order will result in dismissal satisfies the “consideration of alternatives”

14   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

15   F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address with the
     Court on or before February 12, 2021 expressly stated: “IT IS FURTHER ORDERED that,
16
     if Plaintiff fails to timely comply with this order, this case will be subject to dismissal without
17
     prejudice.” (ECF No. 41 at 2). Thus, Plaintiff had adequate warning that dismissal would
18
     result from his noncompliance with the Court’s order to file his updated address by
19
     February 12, 2021.
20
            It is therefore ordered that this action is dismissed without prejudice based on
21
     Plaintiff’s failure to file an updated address in compliance with this Court’s January 12,
22
     2021, order.
23
            It is further ordered that the Clerk of Court will close the case and enter judgment
24
     accordingly.
25

26          DATED THIS 17th day of February 2021.

27

28                                                        UNITED STATES DISTRICT JUDGE

                                                     2
